Appeal from order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered May 31, 2006, which denied defendant’s motion to preclude expert testimony consistent with the opinions set out in plaintiff’s pediatric neurology expert witness disclosure, or alternatively, for a pretrial hearing, unanimously dismissed, without costs.
An evidentiary ruling made before trial is generally reviewable only in the context of an appeal from the judgment rendered after trial (see Weatherbee Constr. Corp. v Miele, 270 AD2d 182, 183 [2000]). Thus, no appeal lies from the order denying defendant’s motion to preclude the proposed expert testimony (see Rodriguez v Ford Motor Co., 17 AD3d 159, 160 [2005]). This is not a situation falling within the exception to the rule (see Matter of City of New York v Mobil Oil Corp., 12 AD3d 77 [2004]), because the order defendant seeks to challenge does not limit the legal theory of the liability case (see Rodriguez, 17 AD3d at 160). Concur—Andrias, J.P, Friedman, Buckley, Sweeny and Catterson, JJ.